       Case 18-30155 Document 1698 Filed in TXSB on 03/16/19 Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

IN RE:                                         §
EXCO RESOURCES, INC., et al                    §       CASE NO: 18-30155
                                               §
EXCO GP PARTNERS OLD, LP                       §       CASE NO: 18-30156
                                               §
EXCO HOLDING (PA), INC.                        §       CASE NO: 18-30157
                                               §
EXCO HOLDING MLP, INC.                         §       CASE NO: 18-30158
                                               §
EXCO LAND COMPANY, LLC                         §       CASE NO: 18-30159
                                               §
EXCO MIDCONTINENT MLP, LLC                     §       CASE NO: 18-30160
                                               §
EXCO OPERATING COMPANY, LP                     §       CASE NO: 18-30161
                                               §
EXCO PARTNERS GP, LLC                          §       CASE NO: 18-30162
                                               §
EXCO PARTNERS OLP GP, LLC                      §       CASE NO: 18-30163
                                               §
EXCO PRODUCTION COMPANY (PA),                  §       CASE NO: 18-30164
LLC                                            §
                                               §
EXCO PRODUCTION COMPANY (WV),                  §       CASE NO: 18-30165
LLC                                            §
                                               §
EXCO RESOURCES (XA), LLC                       §       CASE NO: 18-30166
                                               §
EXCO SERVICES, INC.                            §       CASE NO: 18-30167
                                               §
RAIDER MARKETING GP, LLC                       §       CASE NO: 18-30168
                                               §
RAIDER MARKETING, LP                           §       CASE NO: 18-30169
                                               §       Jointly Administered Order
        Debtor(s)                              §
                                               §       CHAPTER 11

                        ORDER CONTINUING EVIDENTIARY
                    HEARINGS AND SETTING STATUS CONFERENCE

       The Court has reviewed the Joint Emergency Motion to continue the hearings that are
scheduled for March 18, 2019. On the representation that substantial progress is being made, the
Court orders:



1/2
      Case 18-30155 Document 1698 Filed in TXSB on 03/16/19 Page 2 of 2



       1.    All hearings scheduled in this case and in adversary proceeding 18-3295 for 2:30
p.m. on March 18, 2019 are continued.

       2.     The Court will conduct a status and scheduling conference in this case and in
adversary proceeding 18-3295 at 2:30 p.m. on March 18, 2019.

       3.     Parties-in-interest may appear by telephone.

       SIGNED March 16, 2019.


                                               ___________________________________
                                                          Marvin Isgur
                                               UNITED STATES BANKRUPTCY JUDGE




2/2
